Citation Nr: 0935017	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  03-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a skin rash, to include as 
due to Agent Orange exposure, and if so, whether service 
connection should be awarded. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In pertinent part of that rating 
decision, the RO declined to reopen a claim for service 
connection for a skin disorder, to include as due to Agent 
Orange exposure.  

As a matter of history, in an October 1991 rating decision, 
the RO initially denied the Veteran's claim for service 
connection for skin rash, because the evidence failed to 
establish that the Veteran's condition was incurred during 
service.  The issue of whether the skin condition was due to 
exposure to Agent Orange was deferred.  In an ensuing 
December 1996 rating decision, the RO also denied service 
connection as due to Agent Orange exposure, because the 
Veteran did not manifest any dermatological disorder that 
could be deemed presumptively service-connected.  The Veteran 
did not appeal the 1996 decision; it became final.  The 
Veteran sought to reopen his claim in March 2000.  In an 
October 2000 rating decision, the RO declined to reopen the 
service connection claim, because it had not received new and 
material evidence.  The Veteran did not appeal this decision, 
and it became final.  In January 2002, the Veteran again 
sought to reopen the claim.

While the March 2002 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir 1996).   The Board has re-characterized the 
issue accordingly to reflect the procedural status of the 
previously denied claim.

In August 2007, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the hearing transcript has been associated with the 
claims folder. 

The matter on appeal was previously before the Board in 
November 2007, when the matter was remanded for additional 
notice in compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), and in particular, with 
the requirements set forth by the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

It appears from the record that the Veteran has raised 
additional issues that have not yet been addressed by the RO, 
and they are referred back for appropriate action.  In a 
correspondence received in May 2007, the Veteran seeks to 
obtain a higher evaluation for his service-connected diabetes 
mellitus.  Additionally, in a correspondence received in 
August 2007, the Veteran seeks to obtain a higher rating for 
service-connected posttraumatic stress disorder, and to file 
a new claim for total disability based on individual 
unemployability due to service-connected disabilities.  Both 
of these correspondences were associated with the claims 
folder after the Board's November 2007 decision. 

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim 
for a skin rash.  Accordingly, the service connection for a 
skin rash is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2000 rating decision, the RO declined to 
reopen a claim for service connection for a skin condition, 
to include as due to Agent Orange exposure.  The RO found 
that no new and material evidence had been received to show 
that the Veteran's skin rash was incurred in or related to 
service, or that the Veteran had a diagnosed condition upon 
which presumptive service connection for exposure to Agent 
Orange could be based. The Veteran did not appeal. 

2.  Since the October 2000 decision, VA has received 
additional evidence in the form of private medical statements 
that relates to an unestablished fact (a nexus between the 
Veteran's skin disorder and Agent Orange exposure) necessary 
to substantiate the Veteran's claim for service connection 
for a skin rash, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's October 2000 decision that declined to reopen 
the claim for service connection for a skin condition, to 
include as due to Agent Orange exposure, is final.  38 
U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2008).

2.  Since the RO's October 2000 decision, VA has received new 
and material evidence to reopen the claim for service 
connection for a skin rash, to include as due to Agent Orange 
exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, in view of the Board's favorable 
decision to reopen the claim of service connection for a skin 
rash, to include as due to exposure to Agent Orange, any 
further discussion as to that claim regarding any lapses in 
duties to assist and notify, or regarding whether the Veteran 
was prejudiced by any such lapses, would serve no useful 
purpose.  


2.  Application to Reopen Claim

The Veteran seeks to reopen a claim for service connection 
for a skin rash, to include as due to exposure to Agent 
Orange.  

By the way of an October 2000 decision, the RO declined to 
reopen the Veteran's claim for service connection for a skin 
disorder.  The Veteran did not appeal, and the rating 
decision became final.  38 U.S.C.A. § 7105(c).  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Before reaching the underlying claim of entitlement 
to service connection, the Board must first determine whether 
new and material evidence has been presented to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

VA is required to first review the evidence submitted since 
the last final disallowance of a claim on any basis for its 
newness and materiality.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence received subsequent to the last final 
decision in this case is presumed credible for the purposes 
of reopening a claim.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995).   

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  In general, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In some circumstances, a disease associated with exposure to 
certain herbicide agents (e.g., Agent Orange) will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  
VA regulations provide presumptive service connection is 
warranted for skin conditions like chloracne or other 
acneform disease consistent with chloracne if it becomes  
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  Notwithstanding 
the foregoing presumption provisions, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the last final disallowance was the October 
2000 rating decision.  In that rating decision, the RO denied 
service connection for a skin disorder, because the evidence 
of record failed to establish that the condition was incurred 
in or aggravated by service, including due to exposure to 
Agent Orange, or that the Veteran had a condition upon which 
presumptive service connection for exposed to Agent Orange 
could be granted. 

The evidence pertinent to the Veteran's claim on file at the 
time of the RO's October 2000 rating decision consisted of 
the following: the Veteran's service treatment records; the 
report from a March 1985 registry for Agent Orange exposure 
examination; the reports of a June 1991 and an August 2000 VA 
examinations; and the Veteran's VA treatment records from VA 
Medical Center in Birmingham (VAMC) dated October 1999 to May 
2000. 

A review of the Veteran's service treatment records shows 
several complaints of skin rash with various conditions 
diagnosed.  November 1966 treatment records, prior to the 
Veteran's service in Vietnam, show he complained of a rash on 
his penis and it was later diagnosed as lichen planus by a 
dermatologist.  In a March 1967 treatment record, the Veteran 
again complained of a rash on his penis.  The report of an 
April 1967 examination indicates the presence of a dry 
pruritic macular lesion on the penis.  The examiner noted 
that it was an acute dermatitis of unknown etiology.  The 
Veteran was again treated for complaints of a skin condition 
on his penis in September 1967.  The December 1967 separation 
examination report shows a normal clinical evaluation of the 
skin.  On an associated report of medical history, the 
Veteran checked the box marked "no" next to the question 
about a history of skin disease. 

The report from the March 1985 Agent Orange examination shows 
that the Veteran complained of skin irritation.  The Veteran 
reported a history of skin irritation for a period of five 
years.  The examiner did not diagnosis the Veteran with any 
skin disorder.  The report of the June 1991 VA examination 
shows that the Veteran complained of intermittent pustules 
over his scalp, trunk, and extremities since leaving Vietnam.  
The examiner noted that the Veteran's skin was normal, except 
for evidence of resolving folliculitis with post-inflammatory 
hyperpigmentation changes on the lower right leg.  The 
examiner did not comment as to the likely etiology of the 
skin condition.

The report of the August 2000 VA examination shows that the 
Veteran complained of intermittent itching for the past two 
years, occasional sores on his scalp, cracking skin on his 
knuckles, and occasional pus bumps on his legs.  The examiner 
observed that the Veteran's scalp was normal.  He noted that 
there was marked xerosis on the knuckles, resolved 
folliculitis on the legs, and inter-ditigal tenia pedis.  The 
August 2000 examiner opined that the Veteran's diagnosed 
conditions were not related to his military service. 

Records of the Veteran's VA treatment show a single report of 
chronic fungal infection of feet by history since the 1960's. 

In October 2000, the RO declined to reopen the claim for 
service connection, finding that there was no new and 
material evidence showing the Veteran's skin condition was 
incurred in or related to service, including due to exposure 
to Agent Orange exposure.  As discussed above, that decision 
was final.

In order for the Board to now reopen the Veteran's claim for 
service connection for a skin rash, the Board must find that 
there is some new and material evidence received since the 
last final decision in October 2000.   

To be "new", this evidence must not be redundant of that 
which was already on file in 2000.  To be "material", this 
new evidence must relate to an unestablished fact necessary 
to substantiate the claim.  Here, evidence related to that 
unestablished fact would be evidence which shows the 
Veteran's skin disorder was incurred in, or related to, 
service, including as due to Agent Orange, or that the 
condition had manifested to a degree of 10 percent or more 
within a year from when the Veteran was last exposed to Agent 
Orange.

The pertinent evidence added to the claims file since the 
October 2000 rating decision, consists of: VAMC treatment 
records dated December 2000 to January 2007; private medical 
treatment records from Medical Associates of the Shoals 
(Shoals) dated January 2001 to June 2008; the report of a 
November 2006 VA examination; and private medical statements 
from Dr. J. Vacik at Shoals dated April 2005, December 2007 
and January 2008.  

A review of the additional evidence shows that the Veteran 
has been treated for complaints of skin disorders on various 
parts of his body (including on his scalp).  He has received 
various diagnoses, including additional diagnosed conditions 
of folliculitis on the neck, acne rosacea, lesion on the 
scalp, melasm, seborrheic keratosis, and pseudofolliculitis 
barbae.  Dr. Vacik provided a possible diagnosis of chloracne 
in an April 2005 statement, but the November 2006 VA examiner 
ruled out such a diagnosis.  

The seminal evidence added to the record since October 2000 
is the letter received by VA in January 2008, in which Dr. 
Vicak indicated that there was a nexus between the Veteran's 
skin disorders and his exposure to Agent Orange during 
service.  In that letter, Dr. Vicak stated that it was his 
"medical opinion that [the Veteran's] skin condition is a 
result from Vietnam-agent orange."  Although Dr. Vicak's 
statement is not supported by a medical rationale, his 
statement alone is additional evidence that indicates that 
the Veteran's skin condition is related to service.  
Additionally, the Board notes that at the time of the last 
final rating decision, no medical statement had been provided 
in support of the claim for service connection.  

The additional evidence received since the RO's October 2000 
rating decision does relate to an unestablished fact (whether 
the Veteran has a skin condition that was incurred in or 
related to service) that is necessary to substantiate the 
claim.  Also, the additional evidence is neither cumulative 
nor redundant, and it raises a reasonable possibility of 
substantiating the claim.  

Based on the foregoing, the Board finds that new and material 
evidence has been received, pursuant to 38 C.F.R. § 3.156(a).  
The claim for service connection for a skin rash, to include 
as due to exposure to Agent Orange, is reopened and the VA 
must consider the appeal on the merits of the underlying 
claim for service connection.  38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received to reopen the 
claim for entitlement to service connection for a skin rash, 
including as due to exposure to Agent Orange, and the claim 
is reopened; to that extent only, the appeal is granted. 


REMAND

As discussed above, VA has received additional evidence which 
is sufficient to reopen the Veteran's claim; however, 
additional development is necessary prior to adjudication of 
this claim. 

First, review of the record shows that a remand is necessary 
for a new VA examination in conjunction with the Veteran's 
claim.  

As mentioned above, the record shows that the Veteran has 
previously undergone several examinations.  Out of the four 
VA examination reports, only the August 2000 report contained 
a medical statement that addresses whether the Veteran's 
diagnosed skin conditions were etiologically related to his 
service.  The August 2000 examiner, however, only provided a 
medical nexus opinion in regard to the xerosis on the 
knuckles, the resolved folliculitis on the legs, and the 
inter-ditigal tenia pedis.  At the time of the August 2000 VA 
examination, there was no evidence of a skin disorder on the 
Veteran's scalp.  Additionally, in the November 2006 VA 
examination report, the examiner only ruled out a diagnosis 
of chlorance and did not comment as to the likely etiology of 
the skin condition observed at the time of the examination.

More recently, the Veteran has been diagnosed with, and 
treated for, various other skin conditions (including on his 
scalp).  Additionally, the most recent evidence indicates a 
relationship between the Veteran's skin rash and his exposure 
to Agent Orange while in service.  Further, it appears, based 
on the medical history of various diagnoses for the Veteran's 
skin condition that the nature of his condition has yet to be 
clearly ascertained.  As such, the RO/AMC should schedule the 
Veteran for a new VA examination to identify the nature of 
the disability and to provide a medical opinion on whether 
his condition is etiologically related to any aspect of his 
active service.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Prior to any examination, all outstanding records of 
pertinent treatment for the Veteran's skin rash, should be 
obtained and added to the record.  If the RO/AMC is unable to 
locate any indentified treatment records, then a memorandum 
of the RO/AMC's efforts in attempting to obtain those records 
should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, the 
RO/AMC should obtain any outstanding records 
of pertinent VA or private treatment.  If 
the RO/AMC is unable to locate any 
identified treatment records, then a 
memorandum of the RO/AMC's efforts in 
attempting to obtain those records should be 
associated with the claims file. 

2.  Thereafter, the Veteran should be 
afforded a VA skin examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed skin 
rash.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed disorder.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to any aspect of  the Veteran's period of 
active service, including Agent Orange 
exposure.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  The RO should then readjudicate the 
claim.  If any benefit sought remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


